Order of disposition, Family Court, Bronx County (Monica Drinane, J.), entered on or about August 11, 2010, which, upon a fact-finding determination that respondent mother had neglected her children, ordered the children released to their father’s custody without supervision, awarded respondent supervised visitation, and ordered her to complete certain services and not to engage in any further acts of domestic violence in the presence of the children or their father, unanimously affirmed, without costs.
The finding of neglect was supported by a preponderance of the evidence (see Family Ct Act § 1046 [b] [i]; Matter of Tammie Z., 66 NY2d 1, 3 [1985]). The record establishes that while in the presence of the subject children, respondent engaged in an act of domestic violence against the children’s father when she attacked him, hitting him over the head multiple times as he bent down to pick up the couple’s then one-year-old son. The attack rendered the father unconscious, and he awoke to the couple’s then six-year-old daughter crying and tending to his bleeding head wounds. When describing the incident to the caseworker in the following weeks and months, the daughter became visibly upset and emotionally distraught. Under these circumstances, the court properly found that due to the mother’s actions, both children were placed in imminent risk of physical harm and that, at the very least, the elder child suffered emotional harm (see Family Ct Act § 1012 [f] [i]; see Matter of Jared S. [Monet S.], 78 AD3d 536 [2010], lv denied, 16 NY3d 705 [2011]).
We see no reason to disturb the court’s evaluation of the evidence, including its credibility determinations, as its findings are clearly supported by the record (see Matter of Ilene M., 19 AD3d 106 [2005]). Concur — Tom, J.P., Andrias, Saxe, Moskowitz and Acosta, JJ.